 Case 2:20-cv-00851-BSJ Document 145 Filed 08/05/21 PageID.2011 Page 1 of 2
                                                                   FILED
                                                            2021 AUG 5 PM 2:00
                                                                  CLERK
                                                            U.S. DISTRICT COURT

Stephen M. Sansom (#10678)
Brandon T. Christensen (#16420)
HOLLAND & HART LLP
222 South Main Street, Suite 2200
Salt Lake City, UT 84101
Tel: (801) 799-5897
smsansom@hollandhart.com
btchristensen@hollandhart.com

Anthony R. Zeuli (Admitted Pro Hae Vice)
tzeuli@merchantgould.com
Thomas Johnson (Admitted Pro Hae Vice)
tjohnson@merchantgould.com
MERCHANT GOULD P.C.
2200 Fifth Street Towers
150 South Fifth Street
Minneapolis, MN 55402-4247
Tel: (612) 332-5300
Fax: (612) 332-9081

Attorneys for Plaintiffs


       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                 SOUTHERN REGION OF THE CENTRAL DIVISION


  CRYSTAL LAGOONS U.S. CORP. AND            ORDER GRANTING STIPULATED
  CRYSTAL LAGOONS TECHNOLOGIES             MOTION TO RESET HEARING DATE
  INC.,

                  Plaintiffs,                  Case No. 2:20-cv-00851-BSJ

          vs.                                    Judge Bruce S. Jenkins

  DESERT COLOR MANAGER LLC,
  DESERT COLOR ST. GEORGE LLC, AJ
  CONSTRUCTION, INC., COLE WEST
  HOME LLC, HOLMES HOMES, INC.,
  SULLIVAN HOMES LLC, and PACIFIC              JURY TRIAL DEMANDED
  AQUASCAPE INTERNATIONAL, INC.,

                  Defendants.
 Case 2:20-cv-00851-BSJ Document 145 Filed 08/05/21 PageID.2012 Page 2 of 2




       The Court, having reviewed the Stipulated Motion to Reset Hearing Date, and for good

cause shown,

       IT IS HEREBY ORDERED that the hearing scheduled for Friday, August 13, 2021, Dkt.

143, is vacated and reset to September 7, 2021, at 10:00 a.m., to coincide with the other hearing

already scheduled that day in this case.



       Dated this 5th day of August 2021.




                                             United States                Jud e




                                                2
